Citation Nr: 1626658	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the previously denied claim of entitlement to service connection for erectile dysfunction.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for erectile dysfunction in a June 2010 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
2. Evidence received after the June 2010 final decision with respect to the issue of entitlement to service connection for erectile dysfunction includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The June 2010 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The Veteran's service connection claim for erectile dysfunction was originally denied in a June 2010 rating decision as there was no evidence that the Veteran's erectile dysfunction was related to military service or secondary to a service-connected disability.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the erectile dysfunction claim is competent evidence of a link between the Veteran's erectile dysfunction and his active duty service, or competent evidence of a link between his erectile dysfunction and a service-connected disability.  

There is a June 2014 disability benefits questionnaire (DBQ) of record which opines that the Veteran's erectile dysfunction may be related to his herpes or possibly psychological factors.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's erectile dysfunction and his service-connected genital herpes and psychiatric disability.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claim for erectile dysfunction.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claims.


ORDER

The previously denied claim of entitlement to service connection for erectile dysfunction is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Veteran testified at his February 2016 Travel Board hearing that his erectile dysfunction is secondary to his service-connected herpes, or in the alternative, secondary to his service-connected psychiatric disability.  The law provides that disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While the June 2014 DBQ amounts to new and material evidence as explained above, the examiner provides little to no rationale explaining the conclusion that the Veteran's erectile dysfunction is secondary to his service-connected disabilities.  As a result, the Board finds that a new medical opinion is necessary in order to determine the etiology of the Veteran's erectile dysfunction.  In reaching this determination that a new opinion is necessary, the Board notes previous medical opinions of record, specifically June 2012 and June 2010 medical opinions.  However, given the conflicting medical evidence of record, and the fact that service connection for the Veteran's psychiatric disability was awarded in March 2014, subsequent to the June 2010 and June 2012 opinions, a clarifying opinion is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of the Veteran's erectile dysfunction.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction was caused by any service connected disability, to include the Veteran's service-connected genital herpes or psychiatric disability.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include any nerve damage due to the Veteran's genital herpes, and the June 2012 VA opinion that indicates that "emotional issues" may have been the cause of his ED. 

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability, to include the Veteran's service-connected genital herpes or psychiatric disability.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include any nerve damage due to the Veteran's genital herpes.  


If any service-connected disability aggravates erectile dysfunction, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


